 Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 1 of 22 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JOSE VICENTE TAPIA FLORES,
  individually and on behalf of others similarly
  situated,
                                                                      COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  L'OASIS DELI & GROCERY INC (D/B/A
  L'OASIS OPEN GRILL), KHADIJA                                          ECF Case
  OUAFIQ, and JOSE R. AGUILAR,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Jose Vicente Tapia Flores (“Plaintiff Tapia” or “Mr. Tapia”), individually and on

 behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against L'Oasis Deli & Grocery Inc (d/b/a L'Oasis

 Open Grill), (“Defendant Corporation”), Khadija Ouafiq and Jose R. Aguilar, (“Individual

 Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Tapia is a former employee of Defendants L'Oasis Deli & Grocery Inc (d/b/a

L'Oasis Open Grill), Khadija Ouafiq, and Jose R. Aguilar.

       2.       Defendants own, operate, or control a restaurant, located at 489 Grand Street,

Brooklyn, NY 11211 under the name “L'Oasis Open Grill.”
 Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 2 of 22 PageID #: 2




       3.      Upon information and belief, individual Defendants Khadija Ouafiq and Jose R.

Aguilar, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Tapia was employed as a delivery worker, cook, and deli worker at the

restaurant located at 489 Grand Street, Brooklyn, NY 11211.

       5.      At all relevant times, Plaintiff Tapia was ostensibly employed as a delivery worker.

However, he was required to spend a considerable part of his work day performing non-tipped duties,

including but not limited to taking out the trash, organizing the sodas and beers and cooking

(hereafter the “non-tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiff Tapia worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Tapia appropriately for any hours worked, either at the straight rate of pay

or for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiff Tapia the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       9.      At all relevant times, Defendants employed and accounted for Plaintiff Tapia as a

delivery worker in their payroll, but in actuality his duties required a significant amount of time

spent performing the non-tipped duties alleged above.

       10.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Tapia’s non-tipped duties exceeded 20% of each workday, or 2 hours per

day, whichever is less in each day. 12 N.Y. C.R.R. §146.



                                                   -2-
 Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 3 of 22 PageID #: 3




       11.        At all relevant times, upon information and belief, Defendants employed the policy

and practice of disguising Plaintiff Tapia’s actual duties in payroll records by designating him as a

delivery worker instead of as a non-tipped employee. This allowed Defendants to avoid paying

Plaintiff Tapia at the minimum wage rate and enabled them to pay him above the tip-credit rate, but

below the minimum wage.

       12.        Defendants’ conduct extended beyond Plaintiff Tapia to all other similarly situated

employees.

       13.        At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Tapia and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       14.        Plaintiff Tapia now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       15.        Plaintiff Tapia seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).




                                                    -3-
 Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 4 of 22 PageID #: 4




                                    JURISDICTION AND VENUE

        16.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Tapia’s state law claims under 28 U.S.C.

§ 1367(a).

        17.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a restaurant located in this district. Further, Plaintiff Tapia was employed by Defendants in

this district.

                                                   PARTIES

                                                    Plaintiff

        18.      Plaintiff Jose Vicente Tapia Flores (“Plaintiff Tapia” or “Mr. Tapia”) is an adult

individual residing in Queens County, New York.

        19.      Plaintiff Tapia was employed by Defendants at L'Oasis Open Grill from

approximately March 2016 until on or about November 29, 2020.

        20.      Plaintiff Tapia consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                               Defendants

        21.      At all relevant times, Defendants owned, operated, or controlled a restaurant, located

at 489 Grand Street, Brooklyn, NY 11211 under the name “L'Oasis Open Grill”.

        22.      Upon information and belief, L'Oasis Deli & Grocery Inc (d/b/a L'Oasis Open Grill)

is a domestic corporation organized and existing under the laws of the State of New York. Upon



                                                   -4-
 Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 5 of 22 PageID #: 5




information and belief, it maintains its principal place of business at 489 Grand Street, Brooklyn,

NY 11211.

       23.     Defendant Khadija Ouafiq is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Khadija Ouafiq is sued

individually in her capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Khadija Ouafiq possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. She determines

the wages and compensation of the employees of Defendants, including Plaintiff Tapia , establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       24.     Defendant Jose R. Aguilar is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Jose R. Aguilar is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Jose

R. Aguilar possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff Tapia, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       25.     Defendants operate a restaurant located in the Williamsburg section of Brooklyn.




                                                 -5-
 Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 6 of 22 PageID #: 6




          26.    Individual Defendants, Khadija Ouafiq and Jose R. Aguilar, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, and

control significant functions of Defendant Corporation.

          27.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          28.    Each Defendant possessed substantial control over Plaintiff Tapia’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Tapia, and all similarly situated individuals,

referred to herein.

          29.    Defendants jointly employed Plaintiff Tapia (and all similarly situated employees)

and are Plaintiff Tapia’s (and all similarly situated employees’) employers within the meaning of 29

U.S.C. 201 et seq. and the NYLL.

          30.    In the alternative, Defendants constitute a single employer of Plaintiff Tapia and/or

similarly situated individuals.

          31.    Upon information and belief, Individual Defendants Khadija Ouafiq and Jose R.

Aguilar operate Defendant Corporation as either an alter ego of themselves and/or fail to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,



                                                    -6-
 Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 7 of 22 PageID #: 7




             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       32.     At all relevant times, Defendants were Plaintiff Tapia’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Tapia , controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Tapia’s services.

       33.     In each year from 2016 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       34.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       35.     Plaintiff Tapia is a former employee of Defendants who was employed as a cook,

deli worker, and ostensibly as a delivery worker. However, at all relevant times, he spent over 20%

of each shift performing the non-tipped duties described above.



                                                   -7-
 Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 8 of 22 PageID #: 8




       36.       Plaintiff Tapia seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                   Plaintiff Jose Vicente Tapia Flores

       37.       Plaintiff Tapia was employed by Defendants from approximately March 2016 until

on or about November 29, 2020.

       38.       From approximately March 2016 until on or about November 2016, Plaintiff Tapia

was employed as a cook and ostensibly as a delivery worker. From approximately November 2016

until on or about November 29, 2020 Plaintiff Tapia was employed as a deli worker and occasionally

as a delivery worker.

       39.       However, when employed as a delivery worker, Plaintiff Tapia was also required to

spend a significant portion of his work day performing the non-tipped duties described above.

       40.       From approximately March 2016 until on or about November 2016, although

Plaintiff Tapia ostensibly was employed as a delivery worker, he spent over 20% of each day

performing non-tipped work for Defendants.

       41.       Plaintiff Tapia regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       42.       Plaintiff Tapia’s work duties required neither discretion nor independent judgment.

       43.       Throughout his employment with Defendants, Plaintiff Tapia regularly worked in

excess of 40 hours per week.

       44.       From approximately March 2016 until on or about March 2020, Plaintiff Tapia

worked from approximately 6:00 p.m. until on or about 6:30 a.m., 6 days a week (typically 75 hours

per week).




                                                   -8-
 Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 9 of 22 PageID #: 9




       45.     From approximately April 1, 2020 until on or about April 30, 2020, Plaintiff Tapia

worked from approximately 12:00 p.m. until on or about 12:30 a.m., 6 days a week (typically 75

hours per week).

       46.     From approximately May 2020 until on or about November 29, 2020, Plaintiff Tapia

worked from approximately 2:00 p.m. until on or about 2:30 a.m., 6 days a week (typically 75 hours

per week).

       47.     Throughout his employment, Defendants paid Plaintiff Tapia his wages in cash.

       48.     From approximately March 2016 until on or about December 2016, Defendants paid

Plaintiff Tapia a fixed salary of $600 per week.

       49.     From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Tapia a fixed salary of $700 per week.

       50.     From approximately January 2018 until on or about December 2018, Defendants paid

Plaintiff Tapia a fixed salary of $800 per week.

       51.     From approximately January 2019 until on or about November 29, 2020, Defendants

paid Plaintiff Tapia a fixed salary of $900 per week.

       52.     However, Defendants did not pay Plaintiff Tapia his wages for his last day of work.

       53.     Plaintiff Tapia’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       54.     For example, Defendants required Plaintiff Tapia to work an additional 30 minutes

past his scheduled departure time every day, and did not pay him for the additional time he worked.

       55.     Defendants never granted Plaintiff Tapia any breaks or meal periods of any kind.

       56.     Plaintiff Tapia was never notified by Defendants that his tips were being included as

an offset for wages.



                                                   -9-
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 10 of 22 PageID #: 10




       57.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Tapia’s wages.

       58.     Plaintiff Tapia was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       59.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Tapia regarding overtime and wages under the FLSA and NYLL.

       60.     Defendants did not provide Plaintiff Tapia an accurate statement of wages, as

required by NYLL 195(3).

      61.      Defendants did not give any notice to Plaintiff Tapia, in English and in Spanish

(Plaintiff Tapia’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      62.      Defendants required Plaintiff Tapia to purchase “tools of the trade” with his own

funds—including cooking supplies and expenses for bicycle maintenance.

                                 Defendants’ General Employment Practices

      63.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Tapia (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      64.      Plaintiff Tapia was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.




                                                - 10 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 11 of 22 PageID #: 11




      65.      Defendants’ pay practices resulted in Plaintiff Tapia not receiving payment for all his

hours worked, and resulted in Plaintiff Tapia’s effective rate of pay falling below the required

minimum wage rate.

      66.      Defendants habitually required Plaintiff Tapia to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      67.      At all relevant times, Defendants required Plaintiff Tapia and all other delivery

workers to perform general non-tipped tasks in addition to their primary duties as delivery workers.

      68.      At all relevant times, Plaintiff Tapia and all similarly situated employees, ostensibly

were employed as tipped employees by Defendants, although their actual duties included a

significant amount of time spent performing the non-tipped duties outlined above.

      69.      At all relevant times, Plaintiff Tapia’s duties were not incidental to his occupation as

a tipped worker, but instead constituted entirely unrelated general restaurant work with duties,

including the non-tipped duties described above.

      70.      Plaintiff Tapia and all other tipped workers were paid at a rate that was below

minimum wage by Defendants.

      71.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Tapia’s non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      72.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.



                                                 - 11 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 12 of 22 PageID #: 12




      73.      At all relevant times, in violation of federal and state law as codified above,

Defendants classified Plaintiff Tapia and other tipped workers as tipped employees, and paid them

at a rate that was below minimum wage when they should have classified them as non-tipped

employees and paid them at the minimum wage rate.

      74.      Defendants failed to inform Plaintiff Tapia who received tips that Defendants

intended to take a deduction against Plaintiff Tapia’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      75.      Defendants failed to inform Plaintiff Tapia who received tips, that his tips were being

credited towards the payment of the minimum wage.

      76.      Defendants failed to maintain a record of tips earned by Plaintiff Tapia who worked

as a delivery worker for the tips he received.

      77.      Defendants    willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      78.      Defendants paid Plaintiff Tapia his wages in cash.

      79.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      80.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Tapia (and similarly situated individuals) worked, and

to avoid paying Plaintiff Tapia properly for his full hours worked.




                                                 - 12 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 13 of 22 PageID #: 13




      81.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      82.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Tapia and other similarly situated former workers.

      83.      Defendants failed to provide Plaintiff Tapia and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      84.      Defendants failed to provide Plaintiff Tapia and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      85.       Plaintiff Tapia brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),



                                                  - 13 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 14 of 22 PageID #: 14




on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      86.      At all relevant times, Plaintiff Tapia and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      87.      The claims of Plaintiff Tapia stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      88.      Plaintiff Tapia repeats and realleges all paragraphs above as though fully set forth

herein.

      89.      At all times relevant to this action, Defendants were Plaintiff Tapia’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Tapia (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      90.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      91.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).



                                                 - 14 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 15 of 22 PageID #: 15




          92.   Defendants failed to pay Plaintiff Tapia (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      93.       Defendants’ failure to pay Plaintiff Tapia (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      94.       Plaintiff Tapia (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      95.       Plaintiff Tapia repeats and realleges all paragraphs above as though fully set forth

herein.

      96.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Tapia (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      97.       Defendants’ failure to pay Plaintiff Tapia (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      98.       Plaintiff Tapia (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      99.       Plaintiff Tapia repeats and realleges all paragraphs above as though fully set forth

herein.

      100.      At all times relevant to this action, Defendants were Plaintiff Tapia’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire



                                                 - 15 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 16 of 22 PageID #: 16




Plaintiff Tapia, controlled the terms and conditions of his employment, and determined the rates and

methods of any compensation in exchange for his employment.

      101.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Tapia less than the minimum wage.

      102.     Defendants’ failure to pay Plaintiff Tapia the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      103.     Plaintiff Tapia was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      104.     Plaintiff Tapia repeats and realleges all paragraphs above as though fully set forth

herein.

      105.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Tapia overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.

      106.     Defendants’ failure to pay Plaintiff Tapia overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      107.     Plaintiff Tapia was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR




                                                 - 16 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 17 of 22 PageID #: 17




      108.      Plaintiff Tapia repeats and realleges all paragraphs above as though fully set forth

herein.

      109.     Defendants failed to pay Plaintiff Tapia one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Tapia’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      110.     Defendants’ failure to pay Plaintiff Tapia an additional hour’s pay for each day

Plaintiff Tapia’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      111.     Plaintiff Tapia was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      112.      Plaintiff Tapia repeats and realleges all paragraphs above as though fully set forth

herein.

      113.     Defendants failed to provide Plaintiff Tapia with a written notice, in English and in

Spanish (Plaintiff Tapia’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      114.     Defendants are liable to Plaintiff Tapia in the amount of $5,000, together with costs

and attorneys’ fees.



                                                 - 17 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 18 of 22 PageID #: 18




                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                              OF THE NEW YORK LABOR LAW

      115.      Plaintiff Tapia repeats and realleges all paragraphs above as though fully set forth

herein.

      116.     With each payment of wages, Defendants failed to provide Plaintiff Tapia with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      117.     Defendants are liable to Plaintiff Tapia in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      118.      Plaintiff Tapia repeats and realleges all paragraphs above as though fully set forth

herein.

      119.     Defendants required Plaintiff Tapia to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      120.     Plaintiff Tapia was damaged in an amount to be determined at trial.



                                                 - 18 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 19 of 22 PageID #: 19




                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Tapia respectfully requests that this Court enter judgment against

 Defendants by:

         (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

         (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Tapia and the FLSA Class

 members;

         (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Tapia and the FLSA Class members;

         (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Tapia’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

         (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Tapia and the FLSA Class members;

         (f)    Awarding Plaintiff Tapia and the FLSA Class members damages for the amount of

 unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

         (g)    Awarding Plaintiff Tapia and the FLSA Class members liquidated damages in an



                                                - 19 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 20 of 22 PageID #: 20




 amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Tapia;

        (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Tapia;

        (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiff Tapia;

        (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiff Tapia’s compensation, hours, wages and any deductions or

 credits taken against wages;

        (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiff Tapia;

        (m)     Awarding Plaintiff Tapia damages for the amount of unpaid minimum wage and

 overtime compensation, and for any improper deductions or credits taken against wages, as well

 as awarding spread of hours pay under the NYLL as applicable

        (n)     Awarding Plaintiff Tapia damages for Defendants’ violation of the NYLL notice

 and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)     Awarding Plaintiff Tapia liquidated damages in an amount equal to one hundred

 percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

 pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

 NYLL § 198(3);



                                                - 20 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 21 of 22 PageID #: 21




        (p)     Awarding Plaintiff Tapia and the FLSA Class members pre-judgment and post-

 judgment interest as applicable;

        (q)      Awarding Plaintiff Tapia and the FLSA Class members the expenses incurred in

 this action, including costs and attorneys’ fees;

        (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (s)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

          Plaintiff Tapia demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        March 8, 2021

                                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                By:              /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165
                                                          Telephone: (212) 317-1200
                                                          Facsimile: (212) 317-1620
                                                          Attorneys for Plaintiff




                                                 - 21 -
Case 1:21-cv-01233-MKB-VMS Document 1 Filed 03/08/21 Page 22 of 22 PageID #: 22
